Fourth Court of Appeals
                                 San Antonio, Texas
                                     November 5, 2018

                                    No. 04-18-00500-CV

                                      Matthew HOKE,
                                         Appellant

                                              v.

                                       Abbie HOKE,
                                         Appellee

                 From the 407th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2017-CI-17328
                      Honorable Solomon Casseb, III, Judge Presiding


                                       ORDER
      On October 22, 2018, appellant filed a response with this court in which he stated a
Motion to Compel Complete Court Reporter’s Transcript was filed in the trial court on July 11,
2018. The reporter’s record is due on or before November 21, 2018.



                                                   _________________________________
                                                   Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of November, 2018.



                                                   ___________________________________
                                                   KEITH E. HOTTLE,
                                                   Clerk of Court